DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
This application is claiming the benefit of prior-filed application No. 15/597,449 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  
It is noted that while the Application Data Sheet filed 29 June 2020 lists 15/597,449 as the prior application (prior filed application 16/110,717 is not listed), the first paragraph on page 2 of the specification states that the instant application is a continuation of 16/110,717 (which was co-pending at the time of filing), and further states that 16/110,717 is a continuation of 15/597,449 (which it is not).  Applicant is required to correct these inconsistencies.





Specification
2.	The disclosure is objected to because of the following informality:  Page 2 of the specification should be updated to include the number of  the U.S. Patent granted from U.S. Patent Application Serial No. 16/110,717.  
Appropriate correction is required.

Claim Objections
3.	Claim 17 is objected to because of the following informality:  The phrase “said tube if formed” should be replaced with the phrase -- said tube is formed -- to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, there is insufficient antecedent basis for “said spoke holes of said hub”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Huang (US 2011/0215636 A1).
Huang discloses a light weight wheel comprising: a rim 10; a hub 20; a plurality of spoke assemblies 30 connected between said rim and said hub, wherein said spoke assembly comprises a spoke 31 having a central axis between a first end 312 and a second end 313 and is capable of off-axis tensioning with respect to said central axis without decrease in strength (evident from the spoke construction described in at least paragraph [0026] and shown in Fig. 4), an anchor 32 configured to secure to said hub attached to said first end of said spoke (Fig. 4), a tube 33 attached to said second end of said spoke (Fig. 4), and a nipple 34 configured to secure said tube to said rim (Fig. 4).

10.	Claim 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell (US 6,036,281).
	Campbell discloses a lightweight wheel 1 comprising: a rim 2; a hub 4; a plurality of spoke assemblies at 3 connected between said rim and said hub (Fig. 1), wherein said spoke assembly comprises a liquid crystal polymer spoke 3 (lines 30-31 of col. 3 and lines 23-30 of col. 4) having a central axis between a first end and a second end and is capable of off-axis tensioning with respect to said central axis without decrease in strength (evident from at least the spoke construction described in lines 23-42 of col. 4 and shown in Fig. 2).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 2, 3, 6-9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Campbell.
	Although Huang further discloses the rim having a plurality of spoke holes 11 and the hub having a plurality of anchor holes 22 with the anchor 32 being configured to secure to one of the plurality of the anchor holes of the hub (Fig. 4), and the nipple 34 being configured to secure the tube 33 to one of the plurality of spoke holes of the rim (Fig. 4), Huang fails to disclose the spoke being a liquid crystal polymer spoke comprising liquid crystal polymer fibers covered in a polyamide jacket, wherein the first end of the liquid crystal polymer spoke is formed as a first end wedge, the anchor is formed with a tapered bore to receive the first end wedge, the second end of the liquid crystal polymer spoke is formed as a second end wedge, wherein the tube is formed with a tapered bore to receive the second end wedge.
	Campbell, however, teaches a lightweight wheel in which the spoke 3 is a liquid crystal polymer spoke (lines 30-31 of col. 3 and lines 23-30 of col. 4) comprising liquid crystal polymer fibers (lines 30-31 of col. 3 and lines 23-30 of col. 4) covered in a polyamide jacket 9 (lines 12-15 of col. 4), wherein the first end of the liquid crystal polymer spoke is formed as a first end wedge at 16, an anchor 10 is formed with a tapered bore at 19 to receive the first end wedge (Fig. 2), the second end of the liquid crystal polymer spoke is formed as a second end wedge at 16, wherein a tube 11 is formed with a tapered bore at 19 to receive the second end wedge (Fig. 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spoke assemblies of the lightweight wheel of Huang so that its spokes are formed from liquid crystal polymer fibers covered in a polyamide jacket wherein the ends of the spokes are formed as wedges which are received in respective tapered bores of the anchor and tube, such as taught by Campbell, for the benefit of providing a more secure connection between the spoke and the anchor and tube, respectively, while also ensuring maximum fatigue resistance of the spoke to cyclical stresses during use.

13.	Claims 4, 5, 10, 11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Campbell, as applied to claims 1, 2, 6-8 and 12-16 above, and further in view of Lubecki (US 2010/0078987).
	Regarding claims 4, 5, 10 and 11, although Campbell discloses a spoke comprising liquid crystal polymer fibers covered in a polyamide jacket, as noted above in section 11, Huang, as modified by Campbell, fail to expressly disclose the use of PBO fibers for the liquid crystal polymer fibers.
	Lubecki, however, teaches a lightweight wheel comprising a plurality of spoke assemblies in which the liquid crystal polymer fibers forming each spoke can be PBO fibers (paragraph [0034]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spoke assemblies of the lightweight wheel of Huang, as modified by Campbell, by using PBO fibers for the liquid crystal polymer fibers of the spokes, such as taught by Lubecki, to achieve desired physical and material properties such as a good strength-to-weight ratio for the intended use of the spokes and wheel.
Regarding claims 17-19, although Huang further discloses the spoke holes of the hub are distributed between a left flange and a right flange of the hub (Fig. 1), Huang, as modified by Campbell, fails to disclose the tube being formed with a threaded exterior and the nipple being formed with a threaded bore to threadably receive the threaded exterior of the tube.
Lubecki, however, teaches a lightweight wheel in which a tube 301 attached to the second end of the spoke 201, 203 is formed with a threaded exterior at 209 and a nipple 211 is formed with a threaded bore (unlabeled, but shown in Fig. 3) to threadably receive the threaded exterior of the tube (Fig. 3; paragraph [0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spoke assemblies of the lightweight wheel of Huang, as modified by Campbell, by forming the tube with a threaded exterior that is received in a threaded bore of the nipple, such as taught by Lubecki, as a well-known alternative connection arrangement that would provide predictable results for facilitating the tensioning of the spoke at the rim.
Regarding claim 20, Huang, as modified by Campbell, fails to expressly disclose the hub further comprising a disc brake mounting surface configured for the attachment of a disc brake assembly.  
However, it is implicit from paragraph [0006] of Lubecki which teaches “the hub may be occupied by a brake disc” that its hub would have a disc brake mounting surface capable of attaching a disc brake assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spoke assemblies of the lightweight wheel of Huang, as modified by Campbell, by having a brake mounting surface configured for the attachment of a disc brake assembly, such as taught by Lubecki, to ensure the wheel has means for stopping or slowing down the wheel during use when desired.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1, 2, 6-8, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,780,733 in view of Huang.
	Claims 1, 8 and 15 of U.S. Patent No. 10,780,733 discloses all of the limitations found in claims 1, 2, 6-8, 12 and 13 of the instant application with the exception of a light weight wheel comprising a rim and hub, and a plurality of the spoke assemblies connected between the rim and the hub.  Huang, however, discloses a light weight wheel comprising: a rim 10; a hub 20; a plurality of spoke assemblies 30 connected between said rim and said hub.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified claims 1, 8 and 15 of U.S. Patent No. 10,780,733 so that a plurality of the spokes can be used to connect between a rim and a hub of a wheel as a well-known and widespread intended use of spokes that would provide for a predictably lightweight, strong, and durable wheel.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Adrian (EP 539214 A2) expressly shows its hub 32 having a disc brake mounting surface at 24 configured for the attachment of a disc brake assembly 82 (Fig. 2).


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617